*670During discovery, Christopher A. Byrne, who was an attorney for the defendants in action No. 1 and for the plaintiffs in action No. 2, asserted that 55 e-mails were protected from disclosure by the attorney-client privilege, a litigation committee privilege, and/or a common interest privilege. After an exhaustive in camera review of those 55 e-mails, the Supreme Court determined that Byrne failed to satisfy his burden of establishing that the documents contained confidential communications between an attorney and a client during the course of professional employment for the purpose of obtaining legal advice or services and that they were primarily or predominantly of a legal, rather than a business, nature (see Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371 [1991]; Rossi v Blue Cross & Blue Shield of Greater N.Y., 73 NY2d 588 [1989]; Matter of Priest v Hennessy, 51 NY2d 62 [1980]).
The Supreme Court providently exercised its discretion in imposing a sanction upon Byrne, because his claim that the 55 e-mails were privileged was completely without merit in law and could not be supported by any reasonable argument for the extension, modification, or reversal of existing law (see 22 NYCRR 130-1.1 [c] [1]; Lightron Corp. v J.S.M. Holdings, 188 AD2d 641 [1992]). Dillon, J.P., Florio, Hall and Sgroi, JJ., concur. [Prior Case History: 21 Misc 3d 1118(A), 2008 NY Slip Op 52095(U).]